Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Notes
	Examiner has received the Applicant’s response to the Restriction requirement of 5/19/2021.  Applicant’s election of Group I, claims 1-3 and 7 is acknowledged. Applicant has made this election with traverse.  However, no actual traversal was presented.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Therefore, claims 4-6 and 8-9 are withdrawn to be towards a different invention.
	Examiner appreciates Applicant’s time and efforts in the compact prosecution of this Application.  If Applicant sees benefit in an interview or of any further appropriate assistance, Examiner encourages the Applicant to call the number below.

ALLOWABLE SUBJECT MATTER
s 1-3 and 7 allowed.
	Claims 4-6, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim and are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
 	Claims 8-9 are still restricted as they are not objected to as being dependent upon an allowed claim.  Therefore, claims 8-9 are directed towards a different invention and hereby canceled.

REASONS FOR ALLOWANCE
Claim 1 includes the following limitations below:  
“ … comprising at least two stacked optically transparent antennas … a first antenna configured to operate over a first … frequency band … a second antenna configured to operate over a first … second frequency band … antenna stack having an optical transmission of at least about 50% for at least one wavelength in a wavelength range from … 450nm to … 600nm.”

	The inclusion of the limitations above are not read upon by the prior art listed on the references cited page.   Each of the prior art is missing one more limitations with no obvious rationale to combine.  
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K KIM whose telephone number is (571)272-2870.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAE K KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        
/GRAHAM P SMITH/Primary Examiner, Art Unit 2845